NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     Argued June 9, 2009
                                    Decided June 25, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 08‐3663
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court for the Northern District of Illinois,
                  Plaintiff‐Appellee,                Eastern Division.

       v.                                            No. 1:06‐cr‐00448‐1 

ENOCH LACEY, also known as                           Virginia M. Kendall,
BLACK,                                                    Judge.
                Defendant‐Appellant.

                                          O R D E R

   Enoch  Lacey  pleaded  guilty  to  possession  with  intent  to  deliver  heroin,  18  U.S.C.
§ 841(a)(1), and possession of a firearm, 18 U.S.C. § 922(g)(1).  The district court sentenced
Lacey to 166 months’ imprisonment.  He appeals only his sentence, claiming that the district
court failed to adequately weigh an argument that he raised in mitigation of the sentence.
Because the court did consider the argument, we affirm.
No. 08‐3663                                                                                      Page 2


    Lacey was caught in drugs‐for‐arms sale.  In June 2006, after previously selling heroin
laced with fentanyl1 to an undercover Chicago police officer, Enoch Lacey met again with the
officer  to  exchange  heroin  for  assault  weapons.    They  agreed  to  meet  at  the  Home  Depot
parking lot where the earlier transaction had taken place.  The two met, and Lacey got into the
officer’s car.  Lacey gave the drugs to the officer, and the officer showed Lacey a green bag
containing two semiautomatic weapons.  During the transaction, the undercover officer said,
“now you give me seven carburetors [meaning heroin] I give you two hammers [meaning
firearms], that’s a fair price, right?” and Lacey replied, “Yep.”  Lacey then returned to his own
car, and the officer put the bag with the guns into the back of Lacey’s car.  Lacey drove about
fifty feet and was promptly arrested. 

    At sentencing, the district court determined that Lacey, at 28 years old, had a criminal
history  category  of  VI  based  on  prior  convictions  for  delivery  of  a  controlled  substance,
possession of a controlled substance with intent to deliver, unlawful use of a firearm by a felon,
and unlawful possession of a controlled substance.  With an adjusted offense level of 29, the
court arrived at a guideline range of 151 to 188 months.

    Lacey  argued  that  the  district  court  should  sentence  him  below  that  guidelines
imprisonment range.  He contended that a below‐guidelines sentence was appropriate because
he was nearly coerced into participating in the drugs‐for‐guns swap and because, under 18
U.S.C. § 3553(a), a 151‐month sentence was not necessary to meet the statutory purposes of
sentencing.  Counsel pointed to excerpts of the transcribed conversations and recorded phone
calls between the undercover officer and Lacey and argued that, although the coercion did not
rise to the level of a defense to the underlying charges, Lacey was nevertheless pressured to
consummate the sale.  Counsel, for example, relied on exchanges like these:

    [The officer:]  You’ll be impressed.  You’ll enjoy these.  You’ll like these.  This is what
    my people—we go to war with these . . . .  You come look at these weapons.  You’ll be
    impressed.  
    . . . 




        1
           In 2005 and 2006, Chicago and other cities dealt with a surge in deaths from fentanyl‐
laced heroin.  Fentanyl is an opioid 80 to 100 times more potent than morphine.  See David
Heinzmann, Carlos Sadovi & Tonya Maxwell, Deadly Heroin Mix Tightens Grip on City, CHI.
TRIB., June 8, 2006, § 1, at 1; Judith Graham, Palliative Easily a Killer, CHI. TRIB., June 6, 2006, § 1,
at 12.
No. 08‐3663                                                                                   Page 3


   [Lacey:]  I don’t want to come by you.  Don’t want to come out there.  You’ll have to
   bring them to me.
   . . .

   [The officer:]  I have hammers, like we talk in hotel.  You pick one out, two.  You pick
   out what you want from what I have. 
   . . .

   [The officer:] Why not come out to the motel, [Lacey]?

   [Lacey]: Because I don’t drive out there.  No license.

    The district court considered the coercion argument, but rejected it.  The court explained
that  the  argument  might  have  been  more  persuasive  if  this  had  been  the  first  or  only
transaction between the officer and Lacey.  But it was not.  The court also highlighted Lacey’s
extensive criminal experience: 

   Mr. Lacey’s criminal history is that he’s been doing these hand‐to‐hand transactions for
   most of his adult life, starting with he conviction back when he was 19 years old in
   Cook County for selling crack, and then the hand‐to‐hand transaction that he engaged
   in when he was 22 years old and pled guilty to, and then the shooting where he was
   identified  as  the  individual  who  shot  someone  in  the  foot  and  leg,  and  then  again
   another hand‐to‐hand transaction, guilty plea back when he’s 25 years old.

   What  it  shows  me  is  someone  who  is  more  of  a  player,  someone  who  is  really
   understanding the scene, and much less likely to be coerced or pushed around on the
   street. And, therefore, I am going to deny any departure based upon coercive behavior
   or this mitigation circumstance.

   After considering the applicable § 3553(a) factors, the court imposed the mid‐guideline
range sentence of 166 months.

   Lacey’s  sole  argument  on  appeal  is  procedural.    He  contends  that  the  court  did  not
adequately consider his coercion argument, and therefore the sentence was unreasonable.  The
government  counters  that  the  court  made  a  sufficient,  on‐the‐record  resolution  of  Lacey’s
argument and applied the relevant § 3553(a) factors to support the within‐guidelines sentence.

   Although a reviewing court is entitled to presume that a within‐guidelines sentence is
reasonable, Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States v. Cano‐Rodriguez, 552
No. 08‐3663                                                                                   Page 4


F.3d 637, 639 (7th Cir. 2009), the sentencing court may not pass over in silence a nonfrivolous
argument for a shorter sentence.  United States v. Miranda, 505 F.3d 785, 796 (7th Cir. 2007);
United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).   Lacey admits that the district
court acknowledged the argument, but contends that the court never addressed its substance.
Lacey argues that the sentencing court must not only mention the argument, but must also
explain how the court considered it, instead of just citing Lacey’s criminal past.  But here the
court  did  more  than  simply  acknowledge  the  argument  or  mention  his  convictions:    it
specifically explained how Lacey’s repeated experience with freely participating in hand‐to‐
hand drug transactions multiple times as a young adult meant that it was not likely that he had
been pushed around by the undercover officer in this transaction.  Rather, as the district court
said, his individual background and history, including an earlier voluntary transaction with
this same officer, showed that he was entering into the sale willingly. 

     Similarly, Lacey contends that the court procedurally erred by merely mentioning that it
had  considered  the  §  3553(a)  factors,  without  explaining  those  factors  or  how  they  apply
to  Lacey  and  this  case.    But  contrary  to  Lacey’s  assertion,  the  court  made  an  extensive
examination of the seriousness of his particular crimes (referring to the lethality of heroin
laced with fentanyl and the arms as “weapons for warfare”), Lacey’s criminal history with
drugs and weapons, the need for deterrence and protecting the public from crimes like Lacey’s,
and how these facts drove the court’s sentencing decision.  See United States v. Castaldi, 547 F.3d
699, 706 (7th Cir. 2008) (holding that court need not recite statutory factors as checklist); United
States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005) (same).  Because the district court was thorough
in  rejecting  Lacey’s  argument  for  a  below‐guidelines  sentence,  we  are  satisfied  that  the
sentencing judge meaningfully considered the factors and committed no procedural error.  See
Rita, 127 S. Ct. at 2468; United States v. Omole, 523 F.3d 691, 697 (7th Cir. 2008).  
                                                                                         AFFIRMED.